WATT, J.
concurring in part and dissenting in part.
{1 I agree with the majority that the petitioner is entitled to an administrative hearing that is fair and impartial. Nevertheless, I depart from its conclusion that any appearance of such a proceeding can occur *1273absent the disqualification of the hearing officer.
12 In cireumstances not unlike those presented here, we ordered the disqualification of the trial judge in Miller Dollarhide, P.C. v. Tal, 2007 OK 58, €20, 163 P.3d 548. In that cause, there were allegations that ex parte communications occurred with the trial judge through a third-party clerk. The Court determined that there were sufficient facts presented to cause doubt as to the trial court's impartiality. Consequently, we held that "error, if any, should be made in favor of disqualification" and that failure to disqualify "was an abuse of discretion."
13 In Tal, we stated that parties are entitled to have their causes heard by a fair and impartial judge, in a due process situation where all parties find themselves on a level playing field. Here, the "appearance" is that the communications at issue created favor of one party over the other. Therefore, I dissent to the portion of the opinion allowing the hearing officer to continue participation in the cause.